Title: Greenberry Dorsey to Thomas Jefferson, 13 December 1814
From: Dorsey, Greenberry
To: Jefferson, Thomas


          Sir Grenville Va  Decemr 13th 1814
          Previous to my departure from new orleans, I contemplated having the Honor of visiting you personally, but in Consequence of the excessive bad state of the Roads, and my business requiring my attention in Balto as early as possible, I have been obliged to pass by winchester—I have therefore taken the liberty of enclosing the letter Governor Claiborne was good enough to give me, presuming it may Contain something interesting to you respecting the situation of the State of Louisiana.
          
          Permit me Sir to present to you through this channel the respects of Benj Morgan Esq, and Joseph Saul Esqr, the former of whom was also so obliging as to give a letter to you, and believe me
           to be sir, your very ob hul SertGr Dorsey
        